Per Curiam.
On January 13, 1953, the appellant, Stanley J. Petrol, gave written notice of appeal from a certain order and decree entered in the district court of Lewis and Clark County, on January 2, 1953, directing that the appellant pay to respondent a stipulated sum as and for attorney’s fees and costs to enable respondent to defend an appeal taken against her by the appellant from certain orders of the trial court theretofore entered in a divorce action.
On May 11, 1953, appellant filed in this court his transcript on appeal.
On May 27, 1953, respondent moved to dismiss the appeal for the reason that under the statute (R. C. M. 1947, sec. 93-8005) the appeal is ineffectual for any purpose for the reason that no undertaking on appeal was filed, no deposit of money in lieu of such undertaking was made, nor was such undertaking or deposit waived within the time allowed by statute therefor or at all.
It being admitted that there was no undertaking on appeal, no deposit of money in lieu thereof and no waiver of such deposit or undertaking, the motion is granted and the appeal is ordered dismissed.